GARRISON, Judge,
dissenting.
In my judgment, the fact that the strike in which claimants participated constitutes misconduct within the purview of a federal statute does not necessarily make it misconduct with regard to the law of Louisiana. Federal statutes do not necessarily constitute an extension of nor substitution for Louisiana law. I find the National Gypsum case, cited by appellants, to be controlling. In my regard, they have indeed been “locked out” by the F.A.A. and they are entitled to unemployment compensation under Louisiana law.